
	

113 HR 2929 IH: Creating Homeownership Opportunity Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2929
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Carney (for
			 himself, Mr. Heck of Nevada,
			 Mr. Webster of Florida, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for contributions to tax-exempt Housing Equity Savings
		  Accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Homeownership Opportunity Act
			 of 2013.
		2.Housing equity
			 savings accounts
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Housing equity
				savings accounts
						(a)Deduction
				allowedIn the case of an eligible individual, there shall be
				allowed as a deduction the aggregate amount paid in cash during the taxable
				year by or on behalf of such individual to a housing equity savings account of
				such individual.
						(b)LimitationThe
				amount allowable as a deduction under subsection (a) for any taxable year shall
				not exceed the lesser of—
							(1)$10,000, or
							(2)an amount equal to the compensation (as
				defined in section 219(f)(1)) includible in the individual's gross income for
				such taxable year.
							(c)Eligible
				individualFor purposes of
				this section, the term eligible individual means, with respect to
				any taxable year, any individual if such individual (and if married, such
				individual's spouse) had no present ownership interest in a principal residence
				during the 3-year period ending at the close of the preceding taxable
				year.
						(d)Housing equity
				savings accountFor purposes of this section, the term
				housing equity savings account means a trust created or organized
				in the United States exclusively for the benefit of an individual, but only if
				the written governing instrument creating the trust meets the following
				requirements:
							(1)Except in the case
				of rollover contributions from another housing equity savings account of such
				individual—
								(A)no contribution
				will be accepted unless it is in cash, and
								(B)contributions will
				not be accepted for the taxable year in excess of the dollar amount in effect
				for the taxable year under subsection (b)(1).
								(2)The trustee is a
				bank (as defined in section 408(n)) or such other person who demonstrates to
				the satisfaction of the Secretary that the manner in which such other person
				will administer the trust will be consistent with the requirements of this
				section.
							(3)No part of the
				trust funds will be invested in life insurance contracts.
							(4)The interest of an
				individual in the balance in his account is nonforfeitable.
							(5)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
							(e)Tax treatment of
				distributions
							(1)In
				generalExcept as otherwise provided in this subsection, any
				amount distributed out of a housing equity savings account shall be included in
				gross income of the distributee for the taxable year in which the distribution
				is received. Notwithstanding any other provision of this title (including
				chapters 11 and 12), the basis of any person in such an account is zero.
							(2)Exception for
				amounts used to purchase principal residence and for certain payments to
				individual retirement accounts
								(A)In
				generalParagraph (1) shall not apply to any distribution during
				the taxable year which would (but for this paragraph) be includible in gross
				income for such year to the extent that the aggregate of such distributions
				during the taxable year do not exceed the aggregate qualified payments made by
				the account beneficiary during such year.
								(B)Qualified
				paymentFor purposes of this
				paragraph, the term qualified payment means—
									(i)any payment of qualified acquisition costs
				(as defined in section 72(t)(8)(C)) incurred with respect to the principal
				residence of the account beneficiary, and
									(ii)any payment to an
				individual retirement account but only if—
										(I)the account beneficiary of the housing
				equity savings account from which the payment is made is also the beneficiary
				of the individual retirement account, and
										(II)the payment is a
				qualified IRA payment.
										Any payment
				described in clause (ii) shall be treated for purposes of this title as a
				rollover contribution to the individual retirement account.(C)Qualified ira
				paymentFor purposes of subparagraph (B), the term
				qualified IRA payment means any payment if—
									(i)the account beneficiary—
										(I)is an eligible
				individual at the time of the payment, and
										(II)attains age 55 as
				of the close of the taxable year during which the payment is made,
										(ii)the account beneficiary is—
										(I)an eligible
				individual at the time of the payment, and
										(II)has been an
				eligible individual throughout the 20-year period ending on the date of the
				payment, or
										(iii)the payment is made within 1 year after the
				date of a payment described in subparagraph (B)(i).
									(3)Exceptions for
				certain other distributionsRules similar to the rules of
				paragraphs (3), (4), (5), and (6) of section 408(d) shall apply for purposes of
				this section.
							(4)Additional tax
				on amounts included in gross incomeIf any distribution from a
				housing equity savings account is includible in gross income of the account
				beneficiary, the tax liability of such beneficiary under this chapter for the
				taxable year in which the distribution is received shall be increased by an
				amount equal to 20 percent of the amount of the distribution.
							(f)Tax treatment of
				accounts
							(1)Exemption from
				taxA housing equity savings account is exempt from taxation
				under this subtitle unless such account has ceased to be a housing equity
				savings account by reason of paragraph (2). Notwithstanding the preceding
				sentence, any such account is subject to the taxes imposed by section 511
				(relating to imposition of tax on unrelated business income of charitable, etc.
				organizations).
							(2)Account
				terminationsRules similar to the rules of paragraphs (2) and (4)
				of section 408(e) shall apply to housing equity savings accounts, and any
				amount treated as distributed under such rules shall be treated as not used to
				make payments described in subsection (e)(2).
							(g)Beneficiary must
				be under age 55No deduction
				shall be allowed under this section with respect to any payment to a housing
				equity savings account for the benefit of an individual if such individual has
				attained age 55 before the close of such individual's taxable year for which
				the contribution was made.
						(h)Other
				definitions and special rules
							(1)Other
				definitionsFor purposes of this section—
								(A)Account
				beneficiaryThe term account beneficiary means the
				individual for whose benefit the housing equity savings account was
				established.
								(B)Principal
				residenceThe term
				principal residence has the same meaning as when used in section
				121, except that such term shall include only residences located in the United
				States.
								(2)Cost-of-living
				adjustment
								(A)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2015, the dollar amount in
				subsection (b)(1) shall be increased by an amount equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which such taxable year begins determined by substituting
				calendar year 2014 for calendar year 1992 in
				subparagraph (B) thereof.
									(B)RoundingIf
				any increase under subparagraph (A) is not a multiple of $50, such increase
				shall be rounded to the nearest multiple of $50.
								(3)Certain rules to
				applyRules similar to the following rules shall apply for
				purposes of this section:
								(A)Section 219(d)(2)
				(relating to no deduction for rollovers).
								(B)Section 219(f)(3)
				(relating to time when contributions deemed made).
								(C)Section 219(f)(5)
				(relating to employer payments).
								(D)Section 408(g)
				(relating to community property laws).
								(E)Section 408(h)
				(relating to custodial accounts).
								(i)ReportsThe
				trustee of a housing equity savings account shall make such reports regarding
				such account to the Secretary and to the individual for whose benefit the
				account is maintained with respect to contributions, distributions, and such
				other matters as the Secretary may by regulation prescribe. The reports
				required by this subsection shall be filed at such time and in such manner, and
				furnished to such individuals at such time and in such manner, as may be
				required by such
				regulations.
						.
			(b)Deduction
			 allowed in arriving at adjusted gross incomeSubsection (a) of
			 section 62 of such Code is amended by inserting after paragraph (21) the
			 following new paragraph:
				
					(22)Housing equity
				savings account contributionsThe deduction allowed by section
				224.
					.
			(c)Tax on excess
			 contributions
				(1)Subsection (a) of
			 section 4973 of such Code (relating to tax on excess contributions to
			 individual retirement accounts, etc.) is amended by striking or
			 at the end of paragraph (4), by inserting or at the end of
			 paragraph (5), and by inserting after paragraph (5) the following new
			 paragraph:
					
						(6)a housing equity
				savings account (within the meaning of section
				224(d)),
						.
				(2)Section 4973 of
			 such Code is amended by adding at the end the following new subsection:
					
						(h)Excess
				contributions to housing equity savings accountsFor purposes of
				this section, in the case of housing equity savings accounts (within the
				meaning of section 224(d)), the term excess contributions means
				the sum of—
							(1)the excess (if
				any) of—
								(A)the aggregate
				amount contributed for the taxable year to the accounts (other than rollover
				contributions), over
								(B)the amount
				allowable as a deduction under section 224 for such contributions, and
								(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
								(A)the distributions
				out of the accounts which were included in gross income under rules similar to
				the rules of section 408(d)(5) which apply to such accounts by reason of
				section 224(e)(3), and
								(B)the excess (if
				any) of—
									(i)the maximum amount
				allowable as a deduction under section 224(b) for the taxable year, over
									(ii)the amount
				contributed to the accounts for the taxable year.
									For
				purposes of this subsection, any contribution which is distributed out of the
				housing equity savings account in a distribution to which the rules similar to
				the rules of section 408(d)(4) which apply to such accounts by reason of
				section 224(e)(3) shall be treated as an amount not
				contributed..
				(d)Tax on
			 prohibited transactions
				(1)In
			 generalParagraph (1) of section 4975(e) of such Code (relating
			 to prohibited transactions) is amended by striking or at the end
			 of subparagraph (F), by redesignating subparagraph (G) as subparagraph (H), and
			 by inserting after subparagraph (F) the following new subparagraph:
					
						(G)a housing equity
				savings account described in section 224(d),
				or
						.
				(2)Special
			 ruleSubsection (c) of section 4975 of such Code is amended by
			 adding at the end the following new paragraph:
					
						(7)Special rule for
				housing equity savings accountsAn individual for whose benefit a
				housing equity savings account is established shall be exempt from the tax
				imposed by this section with respect to any transaction concerning such account
				(which would otherwise be taxable under this section) if section 224(f)(2)
				applies with respect to such
				transaction.
						.
				(e)Failure To
			 provide reports on housing equity savings accountsParagraph (2)
			 of section 6693(a) of such Code (relating to failure to provide reports on
			 individual retirement accounts or annuities) is amended by striking
			 and at the end of subparagraph (D), by striking the period at
			 the end of subparagraph (E) and inserting , and, and by adding
			 at the end the following new subparagraph:
				
					(F)Section 224(i)
				(relating to housing equity savings
				accounts).
					.
			(f)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section 224
			 and inserting the following new items:
				
					
						Sec. 224. Housing equity savings
				accounts.
						Sec. 225. Cross
				references.
					
					.
			(g)Effective
			 dateThe amendments made by this section shall apply to
			 contributions for taxable years beginning after December 31, 2013.
			
